NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4298-18
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROLANDO TERRELL,

     Defendant-Appellant.
________________________

                   Submitted March 15, 2021 – Decided June 1, 2021

                   Before Judges Fasciale and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 09-07-2029.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Howard W. Bailey, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Lucille M.
                   Rosano, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from a January 18, 2019 order denying his petition for

post-conviction relief (PCR) without an evidentiary hearing. Judge Verna G.

Leath heard oral argument and rendered a comprehensive oral decision on the

record.   Defendant is presently serving multiple life sentences on his trial

convictions for four murders that were committed in the course of a home

invasion robbery. He contends counsel rendered ineffective assistance at his

second trial by failing to call his girlfriend as an alibi witness, by failing to

challenge the identification testimony of a witness at the first trial who saw him

flee from the robbery-murder scene, and by failing to call that witness at

defendant's second trial. We reject these contentions and affirm the denial of

PCR substantially for the reasons set forth in Judge Leath's thorough and

thoughtful opinion.

      The procedural history and relevant facts are fully recounted in our prior

published opinion and need not be repeated at length in this opinion. State v.

Terrell, 452 N.J. Super. 226 (App. Div. 2016). It is sufficient for present

purposes to note that defendant was charged by indictment with multiple counts

of first-degree robbery, conspiracy to commit robbery, four counts of

knowing/purposeful murder, four counts of felony-murder, aggravated arson

and conspiracy to commit arson, and related weapons offenses, including


                                        2                                   A-4298-18
possession of a firearm by a previously convicted felon. 1       Defendant was

initially tried in March and April 2011. That trial resulted in convictions for

robbery, conspiracy to commit robbery, and weapons offenses. Defendant was

acquitted on one of the robbery counts and one count charging aggravated arson.

The jury was unable to reach a verdict on the murder charges and the count

charging possession of a defaced firearm.         The trial judge at the initial

sentencing hearing determined that defendant was a habitual offender and

imposed a life term. In June and July 2012, defendant was retried on the murder

and defaced firearm charges. This time, he was convicted on all counts charging

murder and acquitted on the defaced firearms charge. He was sentenced on the

murder convictions to four consecutive seventy-five-year terms subject to the

No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. The sentences imposed on

the 2012 murder convictions were ordered to run consecutively to the aggregate

sentence imposed on the 2011 trial convictions.

      On direct appeal, we consolidated the issues arising from both trials and

affirmed defendant's convictions in a published opinion. Terrell, 452 N.J. Super.




1
  The indictment pertains to a single criminal episode. The multiple robbery
and homicide counts reflect that there were multiple victims.

                                       3                                   A-4298-18
at 226. 2 The Supreme Court affirmed in a one-sentence per curiam decision.

State v. Terrell, 231 N.J. 170 (2017). In January 2019, defendant filed a pro se

petition for PCR. Assigned PCR counsel thereafter filed a supporting brief. 3

      We next briefly summarize the relevant facts pertaining to the horrific

crimes for which defendant was convicted. The State at the second trial elicited

evidence that on September 8, 2008, defendant and co-defendant Lester Hayes 4

went to 172 Columbia Avenue in Irvington to commit a robbery. Defendant

targeted that house because he believed they would find drugs and cash proceeds

from a gang-involved drug distribution enterprise. Defendant explained to

Hayes, "I know the person, the girl that lives here, and her boyfriend is in prison,

so we going to go in here, get this shit, and come right out, it's going to be real

easy, you know, you ain't got to worry about nuttin."

      Defendant was armed with a handgun. He also brought a beer bottle that

he had filled with gasoline. Once inside the home, defendant demanded to know



2
  Justice Albin filed a separate opinion, dissenting in part, but only discussed a
juror's removal. Id. at 171 (Albin, J., dissenting).
3
  We note that several contentions that defendant raised in his PCR petition are
not raised in this appeal.
4
  Hayes testified for the State pursuant to a cooperation plea agreement. He is
not a party to this appeal.

                                         4                                    A-4298-18
where the drugs and money were kept. Defendant became increasingly agitated

when the female who ran the narcotics enterprise in her boyfriend's absence told

defendant that others had already come for the money. Defendant drew the

handgun, placed it at her neck and said, "I know it's in here. Bitch, I know it's

in here."

      Defendant eventually shot her and three other occupants in the head.

Defendant spread gasoline throughout the room and ignited it. Two of the

gunshot victims died at the scene.      The other two gunshot victims later

succumbed to their injuries.

      Defendant raises the following arguments for our consideration.

            POINT I
            THE POST-CONVICTION RELIEF COURT ERRED
            IN DENYING THE DEFENDANT'S PETITION FOR
            POST-CONVICTION      RELIEF    WITHOUT
            AFFORDING HIM AN EVIDENTIARY HEARING
            TO FULLY ADDRESS HIS CONTENTION THAT HE
            FAILED TO RECEIVE ADEQUATE LEGAL
            REPRESENTATION FROM TRIAL COUNSEL

                  A. THE PREVAILING LEGAL PRINCIPLES
                  REGARDING CLAIMS OF INEFFECTIVE
                  ASSISTANCE OF COUNSEL, EVIDENTIARY
                  HEARINGS, AND PETITIONS FOR POST-
                  CONVICTION RELIEF

                  B. DEFENDANT RECEIVED INEFFECTIVE
                  ASSISTANCE OF COUNSEL WHEN HIS


                                       5                                   A-4298-18
                  ATTORNEY FAILED TO CALL [MICHELE
                  PADEN BATTLE] AS AN ALIBI WITNESS

                  C. DEFENDANT RECEIVED INEFFECTIVE
                  ASSISTANCE OF COUNSEL WHEN HIS
                  ATTORNEY FAILED TO CHALLENGE THE
                  IDENTIFICATION BY VERN BREVARD AND
                  THEN FAILED TO CALL HER AS A WITNESS
                  DURING THE SECOND TRIAL

                  D. DEFENDANT ESTABLISHED A PRIMA
                  FACIE    CASE     OF    INEFFECTIVE
                  ASSISTANCE OF COUNSEL SUFFICIENT TO
                  GRANT AN EVIDENTIARY HEARING
                  BASED ON NUMEROUS OTHER CLAIMS OF
                  INEFFECTIVE ASSISTANCE OF COUNSEL


                                     I.

      Because we affirm substantially for the reasons set forth in Judge Leath's

commendably thorough oral opinion, we need not re-address defendant's

contentions at length. We add the following remarks.

      The Sixth Amendment of the United States Constitution and Article 1,

paragraph 10 of the State Constitution guarantee the right to effective assistance

of counsel at all stages of criminal proceedings. Strickland v. Washington, 466

U.S. 668, 686 (1984) (citing McMann v. Richardson, 397 U.S. 759, 771 n.14

(1970)). Post-conviction relief serves the same function as a federal writ of

habeas corpus. State v. Preciose, 129 N.J. 451, 459 (1992). To establish a



                                          6                                 A-4298-18
violation of the right to the effective assistance of counsel, a defendant must

meet the two-part test articulated in Strickland.       In order to demonstrate

ineffectiveness of counsel, "[f]irst, the defendant must show that counsel's

performance was deficient. . . . [s]econd, the defendant must show that the

deficient performance prejudiced the defense." Strickland, 466 U.S. at 687. In

State v. Fritz, our Supreme Court adopted the two-part test articulated in

Strickland. 105 N.J. 42, 58 (1987).

        To meet the first prong of the Strickland/Fritz test, a defendant must show

"that counsel made errors so serious that counsel was not functioning as the

'counsel' guaranteed by the Sixth Amendment." 466 U.S. at 687. Reviewing

courts indulge in a "strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance." Id. at 689. The fact that a

trial strategy fails to obtain for a defendant the optimal outcome is insufficient

to show that counsel was ineffective. State v. DiFrisco, 174 N.J. 195, 220 (2002)

(citing State v. Bey, 161 N.J. 233, 251 (1999)).         Furthermore, it is well-

established that "a defense attorney's decision concerning which witnesses to

call is 'an art,'" and "review of such decision[s] should be 'highly deferential.'"

State v. Arthur, 184 N.J. 307, 321 (2005) (quoting Strickland, 466 U.S. at 693,

689).


                                         7                                   A-4298-18
      The second prong of the Strickland/Fritz test requires the defendant to

show "that counsel's errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable."   Strickland, 466 U.S. at 687.       Put

differently, counsel's errors must create a "reasonable probability" that the

outcome of the proceedings would have been different if counsel had not made

the errors. Id. at 694. The second Strickland prong is particularly demanding:

"the error committed must be so serious as to undermine the court's confidence

in the jury's verdict or the result reached." State v. Allegro, 193 N.J. 352, 367

(2008) (quoting State v. Castagna, 187 N.J. 293, 315 (2006)). This "is an

exacting standard." State v. Gideon, 244 N.J. 538, 551 (2021) (quoting Allegro,

193 N.J. at 367). "Prejudice is not to be presumed," but must be affirmatively

proven by the defendant. Ibid. (citing Fritz, 105 N.J. at 52; Strickland, 466 U.S.

at 693).

      Short of obtaining immediate relief, a defendant may prove that an

evidentiary hearing is warranted to develop the factual record in connection with

an ineffective assistance claim. Preciose, 129 N.J. at 462–63.      Rule 3:22-10

recognizes the PCR court's discretion to conduct an evidentiary hearing. A

defendant is entitled to an evidentiary hearing only when he or she "has

presented a prima facie [claim] in support of [PCR]," meaning that a defendant


                                        8                                   A-4298-18
must demonstrate "a reasonable likelihood that his or her claim will ultimately

succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (citing

Preciose, 129 N.J. at 463).     A defendant must "do more than make bald

assertions that he [or she] was denied the effective assistance of counsel" to

establish a prima facie claim entitling him or her to an evidentiary hearing. State

v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). See also State v.

Porter, 216 N.J. 343, 355 (2013) ("a defendant is not entitled to an evidentiary

hearing if the 'allegations are too vague, conclusory, or speculative to warrant

an evidentiary hearing[.]'") (quoting Marshall, 148 N.J. at 158) (alteration in

original).

      When a PCR judge does not hold an evidentiary hearing, our standard of

review is de novo as to both the factual inferences drawn by the PCR judge from

the record and the judge's legal conclusions. State v. Blake, 444 N.J. Super.

285, 294 (App. Div. 2016). We "view the facts in the light most favorable to a

defendant to determine whether a defendant has established a prima facie claim."

Preciose, 129 N.J. at 463.

      PCR is not a substitute for direct appeal. State v. Mitchell, 126 N.J. 565,

583 (1992). Furthermore, Rule 3:22-5 bars PCR for claims that have already

been adjudicated on their merits. The rule provides, "[a] prior adjudication upon


                                        9                                    A-4298-18
the merits of any ground for relief is conclusive whether made in the proceedings

resulting in the conviction or in any post-conviction proceeding" or "in any

appeal taken from such proceedings." "PCR will be precluded 'only if the issue

is identical or substantially equivalent' to the issue already adjudicated on the

merits." State v. Afanador, 151 N.J. 41, 51 (1997) (quoting State v. McQuaid,

147 N.J. 464, 484 (1997)).

                                      II.

      We next apply those foundational principles to defendant's current claims.

We first address defendant's contention that his trial counsel rendered

ineffective assistance by failing to investigate whether defendant's girlfriend,

Michelle Paden Battle (Battle), could have provided alibi testimony on his

behalf. Defendant now claims he was with Battle near the time of the robbery-

murders. However, he did not relay that information to counsel.           Rather,

defendant's mother called the judge's chambers to alert the court to this possible

alibi defense after the second trial had started.

      We begin our analysis by noting that defendant's argument is procedurally

barred under Rule 3:22-5.       On direct appeal, defendant claimed that the

prosecutor violated discovery rules by failing to disclose that Battle could




                                        10                                  A-4298-18
provide an alibi defense. We reproduce the portion of our opinion rejecting that

contention:

              Defendant's final challenge lodges a discovery
              violation. He maintains the State failed to timely
              disclose a possible exculpatory witness, that is, a
              woman who had contacted police three weeks before
              trial stating defendant was with her at the time of the
              murders. During jury selection, defendant's mother
              called the judge's chambers advising that Detective
              Robert Morris of the Essex County Prosecutor's Office
              was given a statement from "Michele" who provided an
              alibi for defendant. Defendant had received similar
              information from his mother, but insisted the State
              failed to disclose an exculpatory witness.

              In response to the defendant's application, the [trial]
              judge stated: "You're turning it on its head. Your client
              would have had this information" because it related to
              where he allegedly was during the crime. Defendant
              would have known had he been with the alibi witness.
              However, he never gave notice of an alibi. Also, the
              judge aptly noted this was a retrial and an alibi was
              never before raised. For these reasons, we conclude the
              argument lacks sufficient merit to warrant additional
              discussion in our opinion. R. 2:11-3(e)(2).

              [452 N.J. Super. at 277–78.]

      Although defendant's present alibi defense argument is now couched in

terms of ineffective assistance of counsel, we believe it is substantially

equivalent to the argument we considered and rejected on direct appeal. See

McQuaid, 147 N.J. at 484. Despite this procedural bar, we choose to address


                                        11                                A-4298-18
defendant's ineffective assistance contention on the merits, as did the PCR

judge.

      It is well-settled that "[f]ailure to investigate an alibi defense is a serious

deficiency that can result in the reversal of a conviction." State v. Porter, 216

N.J. 343, 353 (2013). In Porter, the defendant's girlfriend submitted an affidavit

supporting his claim that she was with him at the time the crimes were

committed. Id. at 350. The Court remarked that the PCR judge in that case

"simply speculated that she would be 'biased.'" Id. at 356. The Court noted that

the "proper way to determine [the girlfriend's] veracity was to assess her

testimony on direct and cross-examination." Ibid. The Court determined that

the defendant made a prima facie showing sufficient to warrant an evidentiary

hearing. Id. at 357. See also State v. Jones, 219 N.J. 298, 314 (2014) ("In order

to resolve the issue, the PCR court should have heard from witnesses, including

trial counsel, whose reason for not ensuring the testimony of an apparent alibi

and corroborative witness is unexplained on the record as it presently stands.").

      In contrast, the reasons why counsel did not investigate and present Battle

as an alibi witness are easily explained from the record as it presently stands.

The facts of the case before us are decidedly different from the circumstances

that warranted an evidentiary hearing in Porter. Notably, defendant failed to


                                        12                                    A-4298-18
submit an affidavit or certification from Battle.      Rather, he relies on an

investigative report—one that was prepared ten years after the crimes were

committed—that presents Battle's statement in the form of unsworn hearsay.

That investigative report reads:

            On September 7, [2008], 5 [defendant] met with [Battle]
            at her home at approximately 12:30 pm . . . to celebrate
            [her] birthday. [Defendant] was with [Battle] the
            remainder of the day and spent the night at her home.
            On September 8, [2008], [Battle] woke up between 7:30
            am and 8:00 am; [defendant] was sleeping. [Battle] got
            her daughter and daughter's grandmother . . . ready for
            a trip . . . [Battle] recalls this trip because it was
            Memorial Day weekend. [Battle] woke [defendant]
            between 9:00 am and 9:30 am. . . . [defendant and
            Battle] remained in the house.

      We share Judge Leath's skepticism regarding the investigative report that

defendant submitted in lieu of an affidavit or certification from Battle. In sharp

contrast to the situation in Porter, here, the PCR judge did not assume the

purported alibi witness was not credible simply because of her romantic

relationship with defendant.       Rather, Judge Leath noted conspicuous

inaccuracies in Battle's hearsay statements that were recounted in the



5
  We note the report upon which defendant relies incorrectly indicates the
incidents occurred on September 7 and 8, 2018. We presume this is a
typographical error and that the report means to refer to 2008, when the robbery-
murders actually occurred.

                                       13                                   A-4298-18
investigative report. For example, Judge Leath highlighted that Battle told the

defense investigator that she could recall what happened a decade earlier

because it was a holiday weekend. But as Judge Leath aptly noted, the murders

did not occur over the Memorial Day weekend.

      Furthermore, the suspicion of fabrication is bolstered by the timing of

events. Indeed, the lack of credibility of the alleged alibi testimony is readily

apparent, not because the witness was romantically involved with defendant, but

because her potential alibi testimony was first revealed after the second trial had

begun. The first trial ended with robbery convictions more than a year before

the second trial commenced. The pronounced delay in coming forward with

alibi evidence suggests a desperate attempt to fabricate a defense to disrupt the

second trial.

      We agree with Judge Leath that it was defendant's responsibility to inform

his counsel that he was with his girlfriend on the night of the murders. The Sixth

Amendment does not require a defense attorney to be clairvoyant. Defendant is

now hard-pressed to claim counsel rendered constitutionally deficient assistance

by failing to investigate Battle's possible alibi testimony when counsel only

learned about it long after the first trial was completed and after defendant had

begun serving a life sentence on the robbery convictions. It seems implausible


                                       14                                    A-4298-18
to us that a defendant could sit next to counsel over the course of a protracted

murder trial—spanning fifteen days of trial testimony and involving multiple

identification witnesses—and not mention to counsel that he was elsewhere with

his girlfriend when the crimes were committed.          In view of the strong

presumption from Strickland that counsel's conduct falls within the wide range

of reasonable professional assistance, we decline to hold that counsel in these

circumstances was somehow expected to investigate Battle's possible testimony

without having been told by his client at any time during the first trial that he

spent the time during the murders with her.

      Nor has defendant established a prima facie case for the second prong of

the Strickland/Fritz test. We reiterate that defendant was identified by at least

six witnesses. Defendant has failed to establish that there is a reasonable

probability that Battle's testimony would have produced a different trial

outcome. Strickland, 466 U.S. at 694. Having failed to establish a prima facie

case under either prong of the Strickland/Fritz test, defendant was not entitled

to an evidentiary hearing, much less a new trial based on his recently-minted

alibi claim.




                                      15                                   A-4298-18
                                        III.

      We next turn to defendant's contention that his trial counsel was

ineffective for failing to challenge the identification testimony of an eyewitness

who testified for the State at the first trial but who was not called by either party

at the second trial. This contention lacks sufficient merit to warrant extensive

discussion. See R. 2:11-3(e)(2).

      The witness at issue was outside on Columbia Avenue during the robbery-

murder. She heard gunshots and observed two or three African American men

run out of the 172 Columbia residence and enter a red jeep. The next day, she

was interviewed by police and selected defendant's photograph from an array.

During the first trial, she made an in-court identification of defendant. She also

identified a photograph of defendant's red jeep. As noted, she did not testify at

the second trial.

      Defendant now contends counsel was ineffective for failing to challenge

her out-of-court identification, asserting that she had been intimidated by a

detective who was present during the photo-array procedure. Defendant claims

she was initially unable to identify any of the men who ran out of the house, and

was then brought to the prosecutor's office where she was re-interviewed and

pressured to identify defendant.


                                        16                                     A-4298-18
      Defendant's current contention that counsel failed to challenge her

identification testimony is belied by the record.       In reality, trial counsel

requested a Wade/Henderson 6 hearing "to ascertain if her identification [was]

the product of her memory of the day of the crime or obtained by information

given to her between the date of the incident and the date of the statement."

Defendant's present argument also ignores the fact that trial counsel extensively

and aggressively cross-examined the witness at the first trial. Nothing in the

record suggests that counsel was constitutionally ineffective with respect to this

prosecution witness.    On the contrary, counsel's cross-examination of this

witness evinces professional competence.

      Finally, in a strange twist, defendant now also claims his counsel was

ineffective for failing to call this same witness at the second trial. As we have

noted, she was not called by the State at retrial. We agree with Judge Leath that

defense counsel's decision not to subpoena this witness was a strategic decision

to which we owe deference. See Arthur, 184 N.J. at 321 (quoting Strickland,

466 U.S. at 693, 689). Moreover, we fail to see how defendant could possibly

have been prejudiced by counsel's decision not to call a bystander witness who



6
  United States v. Wade, 388 U.S. 218 (1967); State v. Henderson, 208 N.J. 208
(2011).

                                       17                                   A-4298-18
claimed to see defendant flee from the murder scene. At best, counsel might

have been able to neutralize her identification testimony were he allowed to

cross-examine his own witness at the second trial. Neutralizing her inculpatory

testimony would not have changed the outcome of a trial at which this witness

did not testify at all. Accordingly, defendant has failed to establish either prong

of the Strickland/Fritz test.

      To the extent we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion in this opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                       18                                    A-4298-18